Citation Nr: 0416922	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for iridocyclitis of 
the left eye, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(Consideration of the claim of service connection for PTSD is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

There is no evidence of active pathology, loss of visual 
field, or diplopia due to iridocyclitis of the left eye; the 
veteran's corrected distant vision is 20/30 +3.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for the 
veteran's iridocyclitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.75, 4.84a, Diagnostic Code 
6003 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was treated for acute iridocyclitis of the left 
eye in March 1957.  He submitted his claim for service 
connection for the disorder in April 1963.  The veteran was 
granted service connection in June 1963 and assigned a 
noncompensable rating.  His disability rating was increased 
to 10 percent in January 1988 and has remained at that level 
until the present time.

The veteran submitted a claim for an increased rating for his 
service-connected iridocyclitis of the left eye in July 1999.  
At the time he said that he had a severe vision condition.

VA medical records for the period from April 1970 to June 
1999 were associated with the claims file.  Pertinent records 
show that the veteran was seen in the eye clinic in June 1998 
and June 1999 for annual vision checks and issuance of 
prescriptions for eyeglasses.  No active pathology was 
identified.  

The veteran was afforded a VA examination in August 1999.  
The veteran reported flare-ups of his iridocyclitis that 
occurred about every four to five years but were becoming 
more frequent.  The veteran reported being evaluated for a 
prescription as well as treatment for a flare-up.  He 
reported symptoms of burning, watering and sensitivity to 
sunlight, but he was not taking any ocular medications.  The 
veteran had corrected distant vision of 20/30 in the right 
eye and 20/25 in the left eye.  There was no diplopia noted.  
Visual fields were reported as full in both eyes.  Slit-lamp 
examination found anterior chambers angles to be at grade IV.  
The cornea was clear.  There was no corneal staining nor any 
signs of keratic precipitate.  The conjunctiva showed a grade 
1- defused injection in both eyes.  There was no sign of 
active iritis and no cellular flare noted in either eye.  
There were signs of old posterior synechia on both lenses 
with the left eye greater than the right.  The lens and cells 
showed mild nuclear sclerosis with trace posterior 
subcapsular cataract (PSC) changes, the left eye greater than 
the right.  There was also inflammatory debris noted on the 
anterior capsule of both lenses, with the left eye being 
greater than the right.  The diagnoses were compound 
hyperopic astigmatism with presbyopia of both eyes, recurrent 
iritis by history with signs of old inflammatory reactions in 
both eyes supporting the claim of iritis.  No active iritis 
on examination.  Decreased best visual acuity secondary to 
old inflammatory debris on the lens of the eye as well as 
lens changes which were secondary to the iritis and/or 
treatment thereof.

The veteran's claim for an increase was denied in September 
1999.  He submitted copies of prescriptions for eye 
medications that same month to support his claim for an 
increased rating.  However, the prescriptions were dated in 
1987, 1988 and 1989, respectively.

The veteran was afforded a second VA examination in August 
2000.  The veteran's corrected distance visual acuity was 
given as 20/25 in the right eye and 20/30 +3 in the left eye.  
The pupil reaction in both eyes was normal, as were 
extraocular movements.  There was no evidence of diplopia.  
The examiner reported that there was arcus on both corneas 
with no staining apparent.  There was posterior synechia in 
the left eye and anterior lens pigment present on the left 
lens.  There was a grade I nuclear sclerosis in both eyes.  
The examiner also reported that the veteran had restricted 
fields of vision superiorly in both eyes that was probably 
due to the veteran's dermatochalasis.  The diagnoses were 
refractive error and presbyopia, dermatochalasis with a 
decreased superior visual field in both eyes, history of 
iridocyclitis of the left eye, dry eyes, and mild cataract in 
both eyes that the examiner said probably contributed to the 
slight decrease in visual acuity.

Associated with the claims file are VA treatment records for 
the period from April 1998 to October 2003.  The records do 
not reflect any treatment for active iritis of the left eye.  
In fact, the records do not show any complaints of eye-
related problems by the veteran other than dry eye.  There is 
no indication of any prescribed medication, other than eye 
drops for dry eye.  In March 2003, the veteran said that his 
vision was good in his left eye except for having to wear 
glasses.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The VA Schedule for Rating Disabilities provides that iritis, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent rating is provided during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6003 
(2003).  In this case, the veteran has been rated at the 10 
percent level since August 1987.  

There is no evidence of active pathology at any time since 
the veteran submitted his claim in July 1999 to warrant the 
assignment of a separate 10 percent disability.  Further, the 
veteran has not had pain, rest requirements, or episodic 
incapacity.  The VA examinations and the extensive VA 
treatment records do not show any complaints of pain other 
than dry eye that is relieved by the use of artificial tears.  
There is no evidence of a rest requirement and the veteran 
has not alleged any episodic incapacity.  

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used.  38 
C.F.R. § 4.83a (2003).  Visual acuity is rated based on best 
distant vision obtainable after correction by eyeglasses.  38 
C.F.R. § 4.75 (2003).  The rating criteria begin with 
evaluating visual acuity where the vision in each eye is 
20/40.  In that case a noncompensable disability evaluation 
is warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  
A 20 percent rating would be for consideration if there was 
vision of 20/70 in one eye and 20/50 in the other (Diagnostic 
Code 6078), vision of 20/100 in one eye and 20/50 in the 
other (Diagnostic Code 6078), vision of 20/200 in one eye and 
20/40 in the other (Diagnostic Code 6077), and vision in one 
eye of 15/200 in one eye and 20/40 in the other (Diagnostic 
Code 6077).  38 C.F.R. § 4.84a.  

In this case, the veteran's best distant visual acuity in the 
left eye obtained after correction by eyeglasses was 20/25 in 
August 1999 and 20/30 +3 in August 2000.  The right eye was 
measured at 20/30 in August 1999 and 20/25 in August 2000.  
Further, the outpatient treatment records do not contain any 
evidence of the veteran's visual acuity being other than as 
recorded at the two examinations.  In evaluating the 
veteran's visual acuity, the examination results clearly show 
that he does not satisfy the necessary criteria to warrant an 
increased rating for impairment of his central visual acuity.  

Also for consideration are disabilities related to 
impairments of field of vision under Diagnostic Code 6080.  
38 C.F.R. § 4.84a.  In this case, there is no indication of 
any impaired field of vision that is related to the veteran's 
service-connected iridocyclitis.  The August 1999 VA examiner 
reported the veteran had a full field of vision in both eyes.  
The August 2000 VA examiner reported a decreased superior 
visual field in both eyes that he related to the veteran's 
dermatochalasis.  Accordingly, there is no loss of field of 
vision attributable to the veteran's service-connected 
disability for consideration.

Finally, ratings for impairments of muscle function, 
diplopia, are evaluated under Diagnostic Code 6090.  The two 
examination reports both stated that there was no evidence of 
diplopia.  Moreover, the many VA treatment records do not 
show any complaints or findings of diplopia.  Therefore, 
there is no basis to consider the veteran's claim for an 
increased rating under Diagnostic Code 6090.  

In summary, the veteran's symptomatology does not rise to the 
level to satisfy any of the several criteria that could be 
used to justify an increased rating for his service-connected 
iridocyclitis of the left eye.  Accordingly, his claim for an 
increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for iridocyclitis of the left eye.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629. 

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed a claim for an increased rating for his 
service-connected iridocyclitis of the left eye in July 1999.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in September 2003 and provided 
him notice of what was required to substantiate his claim for 
an increased rating.  He was informed that he needed to have 
evidence that he had an increase in the severity of his 
service-connected disability.  This could be shown by medical 
or other evidence.  The RO provided additional notice of what 
actions would be taken to assist the veteran and what he 
needed to do in the development of his claim.  He was asked 
to identify pertinent sources of information or evidence that 
could be obtained to support his contentions.

The only evidence submitted by the veteran in support of his 
increased rating claim was copies of prescriptions for eye 
medications that were dated in the 1980's.  

The September 1999 rating decision, April 2000 statement of 
the case, and the several supplemental statements of the case 
all informed the veteran of the basis for the denial of his 
claim, namely that his symptoms did not satisfy the rating 
criteria to establish entitlement to an increased rating.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained by VA.  The RO has sought out and 
obtained all records identified by the veteran.  He has 
submitted evidence on his behalf.  He has been afforded two 
VA examinations.  The Board finds that the VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

An increased rating for iridocyclitis of the left eye is 
denied.


REMAND

The veteran submitted his claim for service connection for 
PTSD in September 1999.  He related that he had been 
experiencing nightmares related to stressful events that 
occurred during service.

The veteran's claim was originally denied by the RO in 
December 1999.  The basis for the denial was that the veteran 
had not submitted medical evidence of a "clear" diagnosis 
of PTSD that was linked to a stressor in service.

The veteran submitted information regarding his claimed 
stressors in November 2000.  They involved two separate 
incidents in service.  The first stressor occurred when the 
veteran was assigned to Company E, 2nd Battalion, 6th Armored 
Cavalry Regiment in Landshut, Germany.  The veteran 
identified an incident where a soldier, identified as Private 
First Class (PFC) H., was killed while driving the tank that 
was normally assigned to the veteran.  The veteran reported 
that the tank's turret did not turn as designed and that 
people familiar with the tank knew this.  However, PFC H. 
replaced the veteran on the day in question because the 
veteran said that he was sick.  Because PFC H. was unaware of 
the problems with the turret, his head was crushed when the 
turret turned and struck him.  The veteran expressed survivor 
guilt over the incident.  The second incident occurred with 
the same unit at Ft. Knox, Kentucky.  He identified the 
individual involved as J.P.  The veteran said that the 
veteran was driving a tank while training during the winter.  
The tank slid down a hill on ice and the gun tube struck a 
tree.  The recoil of the gun tube inside the tank severely 
injured J.P.'s hand.  The veteran reported that he could hear 
J.P. screaming over the tank's intercom system.  

The veteran provided information in October 2003 concerning 
the dates of his claimed stressors.  He said the incident in 
Germany occurred in the spring of 1957.  The incident at Ft. 
Knox occurred in the winter of 1961.  

The extensive VA treatment records associated with the claims 
file show that the veteran has been seen on a regular basis 
in the behavioral health clinic.  He was given a diagnosis of 
PTSD, based on his claimed stressors, by a nurse practitioner 
on May 24, 2000.  The diagnosis was again noted on an 
outpatient entry dated in December 2000.  Thereafter, the 
veteran was noted to have dysthymia, recurrent depression, 
and an anxiety disorder but PTSD was not included as a 
current diagnosis.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.  

The RO issued a supplemental statement of the case (SSOC) in 
June 2003 that continued the denial of the veteran's claim 
for service connection for PTSD.  The SSOC noted that the 
veteran did not have a "clear" diagnosis of PTSD.  The SSOC 
also said the May 2000 diagnosis of PTSD was based on 
unverified stressors.  Further, the SSOC related that 
stressors are factual determinations that must be made by VA 
and not by a medical professional.  It was also noted that 
clinicians routinely accept the statements made by veterans 
without efforts to independently verify such statements.  

The RO used the wrong standard in regard to a diagnosis of 
PTSD.  The regulations pertaining to service connection for 
PTSD were amended to remove the requirement for a "clear" 
diagnosis of PTSD in June 1999, effective as of March 7, 
1997.  See 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  It is 
incorrect to refer to that standard in the adjudication of a 
claim for service connection for PTSD after June 1999.  The 
regulations were again amended on March 7, 2002, effective as 
of that date.  See 67 Fed. Reg. 10,330-10,332 (Mar. 7, 2002).  
The latter change did affirm that a determination as to 
whether a stressor occurred is a factual question that must 
be resolved by VA adjudicators.  67 Fed. Reg. 10,330.  As 
noted above, the adequacy of a stressor to cause PTSD is a 
medical determination.

The Board finds that the veteran has supplied adequate 
information so that an attempt to verify his claimed 
stressors can be made.  His unit is readily identifiable from 
his statements.  In addition, his DA Form 20 is already of 
record and it provides corroboration of his unit assignments.  
Further, the veteran had a prior diagnosis of PTSD that was 
directly related to his claimed, but still unverified, 
stressors in May 2000.  There is no medical evidence of 
record to refute this diagnosis as of this time.  The RO 
discounted the diagnosis because the veteran's stressors were 
not verified.  However, the RO did not undertake to verify 
those stressors and will have the opportunity to do that upon 
remand of the case.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask him to provide as much additional 
detail as possible regarding his claimed 
PTSD stressors, including the exact 
dates, or near to exact dates, of each 
event experienced.  The RO should also 
notify him that it would be helpful for 
him to obtain and submit evidence, which 
would serve to corroborate his stressors, 
such as statements from other servicemen 
who witnessed the claimed events.

2.  After completing the above, the RO 
should forward copies of the veteran's 
stressor statement - to include the names 
of the individuals involved, together 
with his DA Form 20, DD 214, and the 
correct unit designation(s) to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt 
to verify the claimed stressors.  

3.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed, but should 
specifically include psychological 
testing, including PTSD sub scales.  The 
examiner is advised that the veteran 
received a diagnosis of PTSD in May 2000; 
however, the diagnosis was not based on a 
review of verified stressors and was 
provided by a nurse practitioner.  
Regarding the claim for PTSD, the 
psychiatric examiner is requested to 
review the summary of stressors to be 
provided and included in the claims file, 
and the examiner should consider these 
events for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

4.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



